t c summary opinion united_states tax_court alphonse m and doris esposito petitioners v commissioner of internal revenue respondent docket no 13786-03s filed date alphonse m and doris esposito pro_se catherine r chastanet for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue is whether petitioners are liable for the 10-percent additional tax under sec_72 on an early distribution from a qualified sec_401 retirement_plan petitioners resided in mt sinai new york at the time the petition was filed the applicable facts may be summarized as follows in petitioner alphonse m esposito petitioner withdrew dollar_figure from his retirement_plan to pay the higher education expenses for four of his children in preparing their federal_income_tax return petitioners included the dollar_figure distribution but did not report the additional tax for an early distribution under sec_72 in the notice_of_deficiency respondent determined petitioners were liable for the additional tax sec_72 imposes an additional tax of percent of the taxable_amount received from a qualified_retirement_plan as defined in sec_4974 petitioner maintains that the additional tax does not apply because the distribution qualifies under sec_72 sec_72 provides that the additional tax on early distributions does not apply to distributions to an the facts are not in dispute and the issue is primarily one of law sec_7491 concerning burden_of_proof has no bearing on this issue individual from an individual_retirement_plan to the extent such distributions do not exceed the qualified_higher_education_expenses of the taxpayer for the taxable_year emphasis added an individual_retirement_plan is defined as a an individual_retirement_account described in sec_408 and b an individual_retirement_annuity described in sec_408 sec_7701 an individual_retirement_plan is commonly referred to as an ira sec_72 was added by section a of the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_788 the report of the committee on the budget refers only to withdrawals from iras see h rept pincite 1997_4_cb_319 it is undisputed that the retirement_plan from which petitioner withdrew the dollar_figure is a plan described in sec_401 and therefore the exception contained in sec_71 does not apply petitioner relies on his interpretation of the instructions to the form_1040 u s individual_income_tax_return to establish that sec_71 is applicable the differences between a qualified_retirement_plan and an individual_retirement_plan may be subtle nonetheless they do exist and the authoritative sources of federal tax law are the statutes regulations and case law 59_tc_456 the statutory framework is clear that sec_72 does not apply and respondent is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
